DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 09, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,665,655 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Examiner acknowledges the Terminal Disclaimer filed on November 09, 2021. The Double Patenting rejections in the previous Office Action filed on August 10, 2021 are hereby withdrawn.

Status of Claims
Claims 1-17 and 19-23 are pending, with claim 1 currently amended and claim 18 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of Kim et al. (US PG-Pub No.: 2015/0357356 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 1, Kwak discloses a light emitting diode display device (see Kwak, FIG. 8), comprising:
a substrate (200, FIG. 8);
a semiconductor (208, FIG. 8) disposed on the substrate (200, FIG. 8);
a gate electrode (214, ¶ [0083]) disposed on the semiconductor (208, FIG. 8); and
a first conductor layer (229+221+223+225+227, ¶ [0085]) disposed on the gate electrode (214), covering most of the semiconductor (208), and comprising a first wire (229) and source and drain electrodes (221+223),
wherein the first conductor layer (229+221+223+225+227) contacts the semiconductor (208) through a contact hole (hole for 223, FIG. 8), and
wherein the semiconductor (208) includes a channel region (208c, FIG. 8) and a contact doping region (208a and 208b, ¶ [0084]) positioned at opposite sides of the channel region (208c, FIG. 8).
Kwak is silent regarding that the channel region (208c) is covered by the drain electrode (223).
However, Kim disclose a light emitting diode display device (see Kim, FIG. 4), comprising a channel region (140 under opening in 170, ¶¶ [0049] and [0022]) covered by a drain electrode (190, FIG. 4; 190 is an electrode electrically connected to drain, therefore, it is a drain electrode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s channel region covered by the drain electrode, meanwhile, the drain electrode is also functional as a pixel electrode, as taught by Kim, in order to decrease device size with a smaller TFT.
Note: “contacts” in line 7 is interpreted as “directly contacts.”

Claims 1-8, 12-14, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”).
Regarding claim 1, Kwak discloses a light emitting diode display device (see Kwak, FIG. 8), comprising:
a substrate (200, FIG. 8);
a semiconductor (208, FIG. 8) disposed on the substrate (200, FIG. 8);
a gate electrode (214, ¶ [0083]) disposed on the semiconductor (208, FIG. 8); and
a first conductor layer (229+221+223+225+227, ¶ [0085]) disposed on the gate electrode (214), covering most of the semiconductor (208), and comprising a first wire (229) and source and drain electrodes (221+223),
wherein the first conductor layer (229+221+223+225+227) contacts the semiconductor (208) through a contact hole (hole for 223, FIG. 8), and
wherein the semiconductor (208) includes a channel region (208c, FIG. 8) and a contact doping region (208a and 208b, ¶ [0084]) positioned at opposite sides of the channel region (208c, FIG. 8).
Kwak is silent regarding that the channel region (208c) is covered by the drain electrode (223).
However, ONO disclose a light emitting diode display device (see ONO, FIG. 8), comprising a channel region (part of 244, ¶ [0065]) covered by a drain electrode (200+245b, FIG. 8; source and drain are interchangeable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s channel region covered by the drain electrode, as taught by ONO, in order to function as a shield and improve device quality (¶ [0065]).
Note: “contacts” in line 7 is interpreted as “directly contacts.”

Regarding claim 2, Kwak in view of ONO discloses the light emitting diode display device of claim 1, further comprising an interlayer insulating layer (220; Kwak, ¶ [0085]) disposed on the substrate (200) and the gate electrode (214, FIG. 8).

Regarding claim 3, Kwak in view of ONO discloses the light emitting diode display device of claim 2, further comprising a first slit (slit for 229) provided in the interlayer insulating layer (220; Kwak, FIG. 8).

Regarding claim 4, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first conductor layer (229+221+223+225+227) is disposed on the interlayer insulating layer (220) and configured to overlap the first slit (slit for 229; Kwak, FIG. 8).

Regarding claim 5, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first slit (slit for 229) is adjacent to an edge of one side of the semiconductor (229+221+223+225+227) and does not overlap the semiconductor (208; Kwak, FIG. 8).

Regarding claim 6, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first conductor layer (229+221+223+225+227) contacts the substrate (“substrate” is a broad limitation and can be multilayer. In order to meet the claim limitation, the substrate is 200+205+207+209) through the first slit (Kwak, FIG. 8).
Note: “contacts” in line 2 is interpreted as “directly contacts.”

Regarding claim 7, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first slit (slit for 229) has a bar shape (“bar” is broad limitation, interpreted as “a solid piece”) extending in a direction (left-right) parallel to the first wire (229, left-right; Kwak, FIG. 8. Both the first slit and the first wire are 3-D shape, therefore extending in every direction).

Regarding claim 8, Kwak in view of ONO discloses the light emitting diode display device of claim 3, further comprising a second slit (slit for 223; Kwak, FIG. 8) provided in the interlayer insulating layer (220), wherein the drain electrode (223) overlaps the second slit (slit for 223, FIG. 8).

Regarding claim 12, Kwak in view of ONO discloses the light emitting diode display device of claim 3, further comprising a buffer layer (210; Kwak, FIG. 8; “buffer” is a broad limitation, 210 can prevent the substrate from damage/moisture, therefore is a buffer layer) disposed between the substrate (200) and the interlayer insulating layer (220, FIG. 8), wherein the first slit (slit for 229) is provided in the buffer layer (210) and the interlayer insulating layer (220, FIG. 8).

Regarding claim 13, Kwak in view of ONO discloses the light emitting diode display device of claim 3, further comprising a buffer layer (205; Kwak, ¶ [0080]) disposed between the substrate (200) and the interlayer insulating layer (220), wherein the first conductor layer (229+221+223+225+227) contacts the buffer layer (205) through the first slit (slit for 229, FIG. 8).
Note: “contacts” in line 3 is interpreted as “directly contacts.”

Regarding claim 14, Kwak in view of ONO discloses the light emitting diode display device of claim 2, wherein the contact hole (hole for 223) is provided in the interlayer insulating layer (220; Kwak, FIG. 8).

Regarding claim 17, Kwak in view of ONO discloses the light emitting diode display device of claim 1, wherein the drain electrode (223) has an island shape (FIG. 8; 223 is surrounded by 230, therefore, has an island shape).

Regarding claim 22, Kwak in view of ONO discloses the light emitting diode display device of claim 1, further comprising a first electrode (240; Kwak, ¶ [0093]) connected to the drain electrode (223), wherein the first electrode (240) covers most of the semiconductor (208, FIG. 8).

Regarding claim 23, Kwak in view of ONO discloses the light emitting diode display device of claim 22, wherein the first electrode (240) covers all of the semiconductor (208), the source electrode (221), the drain electrode (223), the gate electrode (214), and the first wire (229; Kwak, FIG. 8).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), as applied to claim 8 above, and further in view of Hara et al. (US PG-Pub No.: 2007/0216280 A1, hereinafter, “Hara”), prior art of record.
Regarding claim 9, Kwak in view of ONO discloses the light emitting diode display device of claim 8.
Kwak is silent regarding that the drain electrode (223) contacts the substrate (200) through the second slit (slit for 223).
Hara, however, discloses a light emitting diode display device (see Hara, FIG. 5), comprising a drain electrode (78+64, ¶¶ [0120] and [0126]) contacting a substrate (10, FIG. 5) through a slit (slit for 78, FIG. 5) in an interlayer insulating layer (68, ¶ [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an additional slit (this additional slit is the second slit) away from Kwak’s semiconductor and form the drain electrode contacting the substrate through the second slit, as taught by Hara, in order to build connection with the substrate. Accordingly, the second slit is provided in Kwak’s interlayer insulating layer, wherein the drain electrode overlaps the second slit.
Note: “contacts” in line 2 is interpreted as “directly contacts.”

Regarding claim 10, Kwak in view of ONO discloses the light emitting diode display device of claim 8.
Kwak is silent regarding that the second slit (slit for 223) is adjacent to an edge of one side of the semiconductor (208) and does not overlap the semiconductor (208).
Hara, however, discloses a light emitting diode display device (see Hara, FIG. 5), comprising a slit (slit for 78) adjacent to an edge of one side of a semiconductor (54, ¶ [0120]) in an interlayer insulating layer (68, ¶ [0125]), and not overlapping the semiconductor (54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an additional slit (this additional slit is the second slit) away from Kwak’s semiconductor, adjacent to an edge of one side of the semiconductor, and not overlapping the semiconductor, as taught by Hara, in order to build connection with the substrate. Accordingly, the second slit is provided in Kwak’s interlayer insulating layer, wherein the drain electrode overlaps the second slit.

Regarding claim 11, Kwak in view of ONO and Hara discloses the light emitting diode display device of claim 10, wherein the second slit (Hara’s slit for 78) extends in a direction (up-down) crossing a direction in which the first wire extends (left-right; both the second slit and the first wire are 3-D shape, therefore extending in every direction).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), as applied to claim 1 above, and further in view of Hong et al. (US PG-Pub No.: 2015/0021564 A1, hereinafter, “Hong”), prior art of record.
Regarding claim 15, Kwak in view of ONO discloses the light emitting diode display device of claim 1.
Kwak is silent regarding that the first wire (229) is a common voltage line.
Hong, however, discloses a light emitting diode display device (see Hong, FIG. 3), comprising a first wire (400, FIG. 3) being a common voltage line and at the same layer as source and drain electrode (176a+177a, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s first wire, which is part of the first conduct layer, a common voltage line, as taught by Hong, in order to supply common voltage to display pixels.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2013/0256652 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 16, Kwak in view of ONO discloses the light emitting diode display device of claim 1.
Kwak is silent regarding that the first wire (229) is a driving voltage line connected to the source electrode (223).
However, Lee discloses a light emitting diode display device (see Lee, FIG. 11), comprising a first wire (right 173, ¶ [0061]), which is at the same layer as source and drain electrodes (left 173 and 175, ¶ [0061] and FIG. 11) and is a driving voltage line connected to the source electrode (left 173, ¶ [0098] ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s first wire, which is part of the first conductor layer, a driving voltage line connected to the source electrode, as taught by Lee, in order to input date from date line to the source electrode.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), as applied to claim 1 above, and further in view of Park et al. (US PG-Pub No.: 2012/0305921 A1, hereinafter, “Park”), prior art of record.
Regarding claim 19, Kwak in view of ONO discloses the light emitting diode display device of claim 1, further comprising a gate insulating layer (210, ¶ [0082]) disposed between the substrate (200) and the gate electrode (214).
Kwak is silent regarding that a third slit provided in the gate insulating layer, wherein the gate electrode (214) overlaps the third slit.
Park, however, discloses a light emitting diode display device (see Park, FIG. 17), comprising a slit (163, FIG. 17) provided in a gate insulating layer (141+160, labelled in FIG. 14; ¶¶ [0064 and [0066]]), wherein a gate electrode (124, ¶ [0065]) overlaps the slit (FIG. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third slit provided in Kwak’s gate insulating layer, wherein the gate electrode overlaps the third slit, as taught by Park, in order to reduce leakage current (Park, ¶ [0078]).

Regarding claim 20, Kwak in view of ONO and Park discloses the light emitting diode display device of claim 19, wherein the gate electrode (Park’s 124) is connected to the substrate (Park’s 110) through the third slit (FIG. 17).

Regarding claim 21, Kwak in view of ONO and Park discloses the light emitting diode display device of claim 19, further comprising a buffer layer (Park’s 111 in FIG. 17 and Kwak’s 205 in FIG. 8) disposed between the substrate (Park’s 110) and the gate insulating layer (Park’s 141, ¶ [0075]), wherein the gate electrode (Park’s 124) contacts the buffer layer (Park’s 111) through the third slit (Park’s 163, FIG. 17).
Note: “contacts” in line 3 is interpreted as “directly contacts.”

Response to Arguments
Applicant's arguments filed on 11/09/2021 regarding claim 1 have been fully considered but they are not persuasive. Applicant alleged that Kim’s 190 is not a drain electrode (Remarks, pages 7-8). Examiner respectfully disagrees. Kim’s 190 is an electrode electrically connected to Kim’s drain; therefore, it functional as a drain electrode for Kim’s transistor and a pixel electrode for Kim’s OLED.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892